Case 8:18-cv-01862-TPB-JSS Document 56 Filed 02/02/21 Page 1 of 2 PageID 911




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

GLENDA PEREZ,

      Plaintiff,
v.                                             Case No. 8:18-cv-1862-TPB-JSS

CIGNA HEALTH AND LIFE
INSURANCE COMPANY,

      Defendant.
______________________________/



                                      ORDER

      This matter is before the Court on limited remand. On December 9, 2020,

the Eleventh Circuit Court of Appeals remanded this case on a limited basis to

determine whether the documents in a binder referenced by Appellant Glenda Perez

are part of the record on appeal and, if so, to conform the record on appeal

accordingly and transmit the material. (Doc. 55). After conducting a careful and

complete review of the court file and record, the Court has located a binder

containing documents related to this case that appear to be the documents

referenced by Ms. Perez. These documents should be forwarded to the Eleventh

Circuit to complete the record on appeal.




                                      Page 1 of 2
Case 8:18-cv-01862-TPB-JSS Document 56 Filed 02/02/21 Page 2 of 2 PageID 912




      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   The Clerk is directed to conform the record on appeal accordingly and send

      the supplemental record – that includes these documents – to the Eleventh

      Circuit Court of Appeals.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 2nd day of

February, 2020.




                                    Page 2 of 2
